        Case 1:20-cv-01624-SCJ Document 29 Filed 04/24/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, an individual;                )
SECOND AMENDMENT                            )
FOUNDATION; and                             )
FIREARMS POLICY COALITION,                  )
INC.,                                       )
                                            )
      Plaintiffs,                           )
                                            )
v.                                          )     Case No. 1:20-cv-01624-SCJ
                                            )
BRIAN KEMP, in his official capacity        )
as the Governor of Georgia; GARY            )
VOWELL, in his official capacity as         )
Commissioner of the Department of           )
Public Safety and Colonel of the Georgia    )
State Patrol; THE COUNTY OF                 )
CHEROKEE; and KEITH WOOD, in his            )
official capacity as Judge of the Probate   )
Court of Cherokee County,                   )
                                            )
      Defendants.                           )



                           JUDGE KEITH WOOD’S
                            MOTION TO DISMISS

      Comes now, KEITH WOOD, Judge of the Probate Court of Cherokee County,

Georgia (hereinafter “Judge Wood”) and, pursuant to Fed. R. Civ. P. 12(b)(1) (lack




                                        1
        Case 1:20-cv-01624-SCJ Document 29 Filed 04/24/20 Page 2 of 4




of subject matter jurisdiction) and Fed. R. Civ. P. 12(b)(6) (failure to state a claim),

files this his Motion to Dismiss asserting that this Court lacks subject matter

jurisdiction over the claims asserted in Plaintiffs’ Complaint and that Plaintiffs’

Complaint fails to state a claim upon which relief may be granted against Judge

Wood. In support of this Motion, Judge Wood relies upon the Pleadings in the

Court’s record and his Brief in Support of his Motion for Summary Judgment filed

contemporaneously herewith.

      Judge Wood prays that his Motion be GRANTED and that all claims against

him be DISMISSED.

      Respectfully submitted, this 24th day of April, 2020.


                                        JARRARD & DAVIS, LLP


                                        /s/ Patrick D. Jaugstetter    .
                                        ANGELA E. DAVIS
                                        Georgia Bar No. 240126
                                        adavis@jarrard-davis.com
                                        PATRICK D. JAUGSTETTER
                                        Georgia Bar No. 389680
                                        patrickj@jarrard-davis.com
                                        Attorneys for Defendant Keith Wood




                                           2
       Case 1:20-cv-01624-SCJ Document 29 Filed 04/24/20 Page 3 of 4




222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                                     3
        Case 1:20-cv-01624-SCJ Document 29 Filed 04/24/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed JUDGE KEITH

WOOD’S MOTION TO DISMISS with the Clerk of Court using the CM/ECF

system, which will automatically provide notice to all counsel of record:

      I further certify that the above and foregoing meets the requirements set forth

in L.R. 5.1(C) and has been prepared using Times New Roman 14-point font.

      This 24th day of April, 2020.


                                      JARRARD & DAVIS, LLP


                                      /s/ Patrick D. Jaugstetter
                                      ANGELA E. DAVIS
                                      Georgia Bar No. 240126
                                      adavis@jarrard-davis.com
                                      PATRICK D. JAUGSTETTER
                                      Georgia Bar No. 389680
                                      patrickj@jarrard-davis.com
                                      Attorneys for Defendant Judge Keith Wood

222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                                         4
